Case 1:18-cV-O7442-LDH-.]O Document 6 Filed 02/27/19 Page 1 of 1 Page|D #: 444
UNiTEo STATES DlSTRtCT COURT/EASTERN DlsTRlcT oF NEWYORK Attorney: THE DR|SCOLL F!RM P.c_

 

JAIV|ES DONALDSON, ETAL

Plaintiff(s}
_ index # 1 :18-CV-07442-LDH-JO
- against -
Purchasecl January 4, 2019
HSBC HCJLDINGl Pi_C, ETAL Fi|e #132 50 (CC)
Defendant(s) '

AFF|DAV|T OF SERV|CE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHR|STOPHER J. KLE|N BEING DULY SWORN DEPOSES AND SAYS DEF'ONENT lS NOTA PARTY TO THlS ACT|ON, OVER
THE AGE OF E|GHTEEN YEARS AND RES|DES iN THE STATE OF NEW YORK.

That on February 25, 2019 at10:19 AlVl at

ATTN.' OFF|CER OR REGISTERED AGENT
174 N|ONTAGUE STREET
BROOKLYN, NY11201

deponent served the within SUMMONS AND CON|PLAlNT on HSBC BANK USA, N.A. therein namedl

CORPORATION a DOMEST|C corporation by delivering thereat a true copy of each to DULCE DON||NGUEZ personally,
deponent knew said corporation so served to be the corporation described in said SUMMONS AND CON|PLAlNT
as said Defendant and knew said individual to be the GENERAL AGENT thereof.

Deponent further states that he describes the person actually served as follows:

Sex Si<in Coior Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE TAN BROWN 45 5'5 145

 

 

 

 

 

 

 

 

 

Sworn to me on: February 25. 2019 ML/é@

JOSEPH KN|GHT RALPH J MULLEN V|NE A BREWER

Notary Pub|ic, Stale of New Yor|< Notary Pub|ic. State of New York Notary Public. State of New York CHRISTOPHER J. KLEIN
No. 01 KN6178241 No. 01 MU6238632 No. 4949206 . .

Qualified in New Yori< County Qua|it’led in Queens County Qua|ified in Bronx County L|Cen$e #' 1188546
Ccrnrnission E)cpires Novernber 26, 2019 Commission Expires April 11.2023 Comrnission Expires Apri| 3, 2023 |nvgige #; 713299

UN|TED PROCESS SERV|CE, |NC.. 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045

